   Case 3:19-cv-00879-MHL Document 7 Filed 12/11/19 Page 1 of 3 PageID# 59



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

KASHYAP “KASH” PATEL,

                        Plaintiff,

                v.
                                                          Civil No. 3:19-cv-879-MHL
POLITICO, LLC, NATASHA BERTRAND and
ROBERT L. ALLBRITTON,

                        Defendants.


          RESPONSE CONSENTING TO PLAINTIFF’S MOTION TO REMAND

        Pursuant to 28 U.S.C. § 1447, Rule 81 of the Federal Rules of Civil Procedure, and Rule

7(c) of the Local Rules of Civil Procedure, Defendants, by their undersigned counsel, hereby

respond and consent to Plaintiff’s Motion to Remand the above-captioned action to the Circuit

Court for Henrico County, Virginia.

        Defendants removed the above-captioned matter because Plaintiff’s Complaint does not

allege his citizenship. The Complaint does, however, plead a series of ties to Florida, including

membership to the Bar of the State of Florida. Compl. ¶ 4. Accordingly, in good faith, and in

reliance on public records searches indicating additional ties to Florida, Defendants removed the

action to this Court on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).

Defendants do not dispute that, if Plaintiff is a citizen of the District of Columbia, complete

diversity is lacking.

        Counsel for the Defendants has since conferred with counsel for the Plaintiff. Counsel

for the Plaintiff made representations that Plaintiff is a citizen of the District of Columbia and

has severed his ties with Florida. Accordingly, in reliance on these representations, Defendants
   Case 3:19-cv-00879-MHL Document 7 Filed 12/11/19 Page 2 of 3 PageID# 60



will not seek leave to pursue discovery related to Plaintiff’s citizenship, and will consent to

Plaintiff’s Motion to Remand this action to state court.

       Defendants do oppose Plaintiff’s request for attorney’s fees in the amount of $950. The

United States Supreme Court has held that, “absent unusual circumstances, attorney’s fees

should not be awarded when the removing party has an objectively reasonable basis for

removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 136 (2005). This Court does not

award attorney’s fees without finding that the notice of removal was filed in bad faith. See, e.g.,

Iceland Seafood Corp. v. Nat’l Consumer Co-op Bank, 285 F. Supp. 2d 719, 727 (E.D. Va.

2003); Tincher v. Ins. Co., 268 F. Supp. 2d 666, 667 (E.D. Va. 2003); see also ITT Industrial

Credit Co. v. Durango Crushers, Inc., 832 F.2d 307, 308 (4th Cir. 1987). Defendants removed

the action in good faith and in the absence of an express pleading of citizenship in the Complaint,

and hereby consent to Plaintiff’s Motion to Remand in an effort to conserve the time and

resources of this Court and the parties. Accordingly, Plaintiff’s request for attorney’s fees should

be denied.

 Dated: December 11, 2019                    Respectfully submitted,
                                             BALLARD SPAHR LLP



                                             By:    /s/ Matthew E. Kelley
                                                   Matthew E. Kelley (Va. Bar No. 84045)
                                                   1909 K Street NW, 12th Floor
                                                   Washington, DC 20006
                                                   Tel: (202) 508-1112
                                                    Fax: (202) 661-2299
                                                    kelleym@ballardspahr.com
                                             Counsel for Defendants




                                                   2
   Case 3:19-cv-00879-MHL Document 7 Filed 12/11/19 Page 3 of 3 PageID# 61



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of December, 2019, I caused a true and correct copy

of the foregoing Response Consenting to Plaintiff’s Motion to Remand to be served on counsel

of record via the Court’s CM/ECF system:

                            Steven S. Biss
                            300 West Main Street
                            Suite 102
                            Charlottesville, VA 22903
                            Tel: (804) 501-8272
                            Fax: (202) 318-4098
                            stevenbiss@earthlink.net
                            Counsel for Plaintiff


                                                     /s/ Matthew E. Kelley
                                                    Matthew E. Kelley
                                                    Ballard Spahr LLP
                                                    1909 K Street NW, 12th Floor
                                                    Washington, DC 20006
                                                    Tel: (202) 508-1112
                                                    Fax: (202) 661-2299
                                                    kelleym@ballardspahr.com

                                                    Counsel for Defendants
